Case 3-19-00048-cjf    Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                                Document      Page 1 of 24



                   UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                               Case Number: 17-12413-13

         JASON J. KRUS and
         TRINA B. KRUS,

                           Debtors.


         DELLS LAND AND CATTLE
         COMPANY II, LLC,

                           Plaintiff,

               v.                                    Adversary Number: 19-48

         JASON J. KRUS, TRINA B. KRUS,
         and WISCONSIN MUTUAL INSURANCE
         COMPANY,

                           Defendants.

______________________________________________________________________________

                                        DECISION

         Jason and Trina Krus (the “Kruses”) filed a joint Chapter 13 petition in

July 2017. The Court confirmed their Chapter 13 Plan in April 2018. Fifteen

months later, Dells Land & Cattle Company II, LLC (“DLCC”) filed this

adversary proceeding to recover money from the Kruses for damages to

collateral. DLCC named the Kruses’ insurer, Wisconsin Mutual Insurance

Company (“Wisconsin Mutual”), as a co-defendant in the adversary. DLCC filed

an amended complaint (“Amended Complaint”) on October 11, 2019.
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27     Desc Main
                               Document      Page 2 of 24



        Wisconsin Mutual moved for Judgment on the Pleadings. Six days later,

the Kruses filed a Motion to Abstain and Remand or, in the Alternative, to

Dismiss the Adversary Proceeding (the “Motion”). DLCC opposes the Motion.

        After reviewing the adversary complaints and the subsequently filed

motions, the Court held a preliminary hearing and invited all parties to address

whether the Court may exercise jurisdiction over the adversary proceeding. The

parties filed briefs and the matter was taken under advisement.

        A separate decision will address Wisconsin Mutual’s Motion for

Judgment on the Pleadings.

                                    BACKGROUND

        The following is the Court’s summary of the facts as they have been

conveyed by the different parties. The Court is summarizing the facts because

it is essential that the facts asserted be an accurate reflection of the record.1

        In 2016, the Kruses and DLCC executed a land contract secured by real

estate in Wisconsin Dells (the “Property”). The Kruses defaulted under the land

contract. DLCC filed a strict foreclosure action in Adams County (“Adams

County Action”) in March 2017.2 The Kruses filed their bankruptcy petition

four months later and agreed to surrender the Property to DLCC under the

terms of their five-year Chapter 13 Plan.


1As shown by the recitation of the facts, there are certain errors in the Kruses’
pleadings. For example, the Kruses’ Motion (ECF No. 20) and supplemental brief (ECF
No. 48) assert DLCC waited over two years to bring this adversary action after
receiving a strict foreclosure judgment in state court. This is incorrect. DLCC waited
13 months to file its adversary complaint.

2   Case no. 2017CV0038

                                          2
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document      Page 3 of 24



      This Court granted DLCC relief from the stay related to the Property in

May 2018. One month later, DLCC was awarded a judgment of strict

foreclosure in the Adams County Action. DLCC performed an inspection of the

Property on July 2, 2018. The inspection revealed certain damages to the

Property. DLCC filed this adversary proceeding on July 22, 2019—approxi-

mately a year after the inspection.

      The Amended Complaint alleges that before its surrender, the Kruses

caused extensive damage to the Property, including to fixtures that were part of

the real estate. DLCC estimated a loss of $63,000 in value because of the

damages. DLCC has since increased this estimate to $77,000. It also alleges it

is owed a combined $9,824.07 for unpaid real estate taxes and missed escrow

payments. The Amended Complaint asserts six causes of action: (1) breach of

land contract; (2) negligence; (3) property damages; (4) conversion; (5) statutory

theft under Wis. Stat. §§ 895.446 and 943.20; and (6) criminal damage to

property under Wis. Stat. §§ 895.446 and 943.01.

      The Kruses argue the Court lacks subject matter jurisdiction to consider

the claims asserted because the Rooker-Feldman doctrine prevents this Court

from providing DLCC with a different remedy than the strict foreclosure

judgment awarded in the Adams County Action. Thus, the Kruses wish for the

Court to view this adversary as a non-core mortgage foreclosure action and

move for mandatory abstention under 28 U.S.C. § 1334(c)(2). In the alternative,

the Kruses argue for permissive abstention under 28 U.S.C. § 1334(c)(1)

because the claims asserted by DLCC are all state law causes of action and


                                          3
Case 3-19-00048-cjf    Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27      Desc Main
                                Document      Page 4 of 24



remand to Adams County would be appropriate. Lastly, the Kruses move to

dismiss the adversary proceeding under Federal Rule of Civil Procedure

12(b)(6).3 They argue the Court cannot grant the relief sought since DLCC has

already obtained a strict foreclosure judgment in state court.

         DLCC counters that it is not seeking to “set aside” a state court judgment

and that its claims here are independent of the judgment entered in the Adams

County Action. In other words, DLCC asserts the Rooker-Feldman doctrine is

inapplicable in this adversary action. DLCC urges against permissive

abstention. It contends it is unnecessary to abstain and remand in the

interests of justice, comity, or out of respect for state law.

         Wisconsin Mutual explicitly consents to this Court’s exercise of

jurisdiction over this matter and largely adopts DLCC’s argument that Rooker-

Feldman does not apply to this case.

                                      DISCUSSION

         The Kruses’ Motion and arguments raise four issues: (1) whether the

Court lacks subject matter jurisdiction under the Rooker-Feldman doctrine; (2)

whether the Court must abstain under mandatory abstention; (3) whether the

Court should abstain under permissive abstention; and (4) whether the Court

should dismiss the adversary proceeding. The Court will address each issue in

order.




3The Motion cites FED. R. CIV. P. 12(b)(6). This rule is incorporated in FED. R. BANKR. P.
7012(b)(6).

                                            4
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document      Page 5 of 24



      A. The Court Has Subject Matter Jurisdiction.

      The Rooker-Feldman doctrine provides that federal appellate jurisdiction

to reverse or modify a state-court judgment is vested only in the United States

Supreme Court. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

283 (2005). See also 28 U.S.C. § 1257. “[I]f a claim is barred by the Rooker-

Feldman doctrine, a federal court lacks subject matter jurisdiction over the

[claim].” Brokaw v. Weaver, 305 F.3d 660, 664 (7th Cir. 2002).

      The doctrine “precludes lower federal court jurisdiction over claims

seeking review of state court judgments or over claims ‘inextricably intertwined’

with state court determinations.” Remer v. Burlington Area Sch. Dist., 205 F.3d

990, 996 (7th Cir. 2000). It is irrelevant whether such claims were argued in

the state court “because inextricably intertwined claims require the federal

court ‘in essence’ to review the state court decision.” Wylie v. Bank of N.Y.

Mellon, 856 F. Supp. 2d 837, 843 (E.D. La. 2012) (citing District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 483 (1983)). The Supreme Court

elaborated on the definition of “inextricably intertwined”:

      [T]he federal claim is inextricably intertwined with the state-court
      judgment if the federal claim succeeds only to the extent that the
      state court wrongly decided the issues before it. Where federal relief
      can only be predicated upon a conviction that the state court was
      wrong, it is difficult to conceive the federal proceeding as, in
      substance, anything other than a prohibited appeal of the state-
      court judgment.

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987). See also Guess v. Bd. of Med.

Exam’rs, 967 F.2d 998, 1002-03 (4th Cir. 1992) (recasting claims under the

guise of claims not raised or decided by a state court does not circumvent


                                          5
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27    Desc Main
                               Document      Page 6 of 24



Rooker-Feldman when the claims are inextricably intertwined with the merits of

the state court judgment).

      The Rooker-Feldman analysis depends on whether “the district court is in

essence being called upon to review the state-court decision.” Feldman, 460

U.S. at 483-84 n.16. The “pivotal inquiry . . . is whether the federal [litigant]

seeks to set aside a state court judgment or whether he is, in fact, presenting

an independent claim.” Long v. Shorebank Development Corp., 182 F.3d 548,

555 (7th Cir. 1999) (internal citations and quotations omitted). As the Seventh

Circuit noted:

      [T]he fundamental and appropriate question to ask is whether the
      injury alleged by the federal plaintiff resulted from the state court
      judgment itself or is distinct from that judgment. If the injury alleged
      resulted from the state court judgment itself, Rooker-Feldman
      directs that the lower federal courts lack jurisdiction. If the injury
      alleged is distinct from that judgment, i.e., the party maintains an
      injury apart from the loss in state court and not “inextricably
      intertwined” with the state judgment, . . . Rooker-Feldman does not
      [apply].

Garry v. Geils, 82 F.3d 1362, 1365–66 (7th Cir. 1996). See also Exxon Mobil

Corp., 544 U.S. at 284 (Rooker-Feldman applies to “cases brought by state-

court losers complaining of injuries caused by state-court judgments . . . and

inviting [lower federal court] review and rejection of those judgments.”); Homola

v. McNamara, 59 F.3d 647, 650 (7th Cir. 1995) (“A defendant who has lost in

state court and sues in federal court does not assert injury at the hands of his

adversary; he asserts injury at the hands of the court, and the second suit

therefore is an effort to obtain collateral review. It must be dismissed . . . for

lack of jurisdiction.”).


                                          6
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document      Page 7 of 24



      The Kruses maintain this adversary proceeding seeks to set aside the

strict foreclosure judgment and that DLCC is prohibited from collecting the

amount of the debt arising under the land contract. Thus, the Kruses believe

the Rooker-Feldman doctrine prevents this Court from providing DLCC with a

different remedy than what was awarded to them in the Adams County Action.

      DLCC counters that the Rooker-Feldman doctrine does not apply to

deprive this Court of jurisdiction. DLCC contends its claims are independent of,

and not caused by, the judgment entered in the Adams County Action. The

Court partially agrees.

      The Kruses’ argument that DLCC is trying to set aside the state court’s

judgment is simply wrong. DLCC is not asking this Court to overturn any

judgments or to make any findings that would impair the prior judgment

entered in the Adams County Action. This adversary is not a mortgage

foreclosure action. Rather, it seeks to recover money from the Kruses due to

alleged damages caused to the Property. The Court is unaware that DLCC’s

asserted damage claims have already been adjudicated by any state courts. The

damage claims are not “inextricably intertwined” with the strict foreclosure

judgment. DLCC is not trying to recover money for unpaid principal and

interest owed on the Property. Most of DLCC’s claims stem from alleged

damages that are independent of the claims asserted in the Adams County

Action. Thus, Rooker-Feldman does not deprive this Court of subject matter

jurisdiction over DLCC’s damage claims in this adversary action.




                                          7
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27        Desc Main
                               Document      Page 8 of 24



      That said, Rooker-Feldman prohibits this Court from reviewing and ruling

on DLCC’s real estate tax and escrow claim. In Wisconsin, unpaid real estate

taxes become a lien on property under Wis. Stat. § 70.01. That section provides

that when real estate tax liens are levied, “such taxes are a lien upon the

property against which they are charged. The lien is superior to all other

liens[.]”4 Wis. Stat. § 70.01 (2019-2020) (emphasis added). See also First

Wisconsin Trust Co. v. Rosen, 143 Wis. 2d 468, 473, 422 N.W.2d 128 (Wis. Ct.

App. 1988). Thus, the county where the land is located may purchase the

property at a tax sale. See County of Dane v. Every, 131 Wis. 2d 592, 393

N.W.2d 799, 1986 Wisc. App. LEXIS 3460, at *3 (Wis. Ct. App. 1986). Before

the deed is recorded, the property may be redeemed by paying all taxes,

interest, and penalties due. Wis. Stat. § 75.01(1)(b) (2019-2020). DLCC would

have had to pay the delinquent real estate taxes under the land contract if they

sought to redeem the Property in a hypothetical foreclosure by Adams County.

      DLCC had a number of possible remedies when the Kruses defaulted. It

selected strict foreclosure. Strict foreclosure is a well-established common law

remedy. The vendor “forgoes his or her right to collect the amount remaining

on the debt and instead recovers the property.” Steiner v. Wisconsin Am. Mut.

Ins. Co., 2005 WI 72, ¶ 26, 281 Wis. 2d 395, 697 N.W.2d 452. So, the full

unpaid purchase price “together with delinquent interest and taxes” is what

must be paid if the vendee wants to redeem. Kallenbach v. Lake Publ’ns, Inc.,



4There are two exceptions to the superiority of the tax lien under Wis. Stat.
§§ 292.31(8)(i) and 292.81. These exceptions do not apply to this case.

                                           8
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document      Page 9 of 24



30 Wis. 2d 647, 657, 142 N.W.2d 212, 217 (1966). If those amounts are not

paid, the vendor takes title. That is what occurred here. The debt resolved by

the strict foreclosure was the principal, interest, taxes, and costs associated

with the strict foreclosure.

      Furthermore, the real estate taxes were part of the underlying land

contract debt. Under Addendum A to the land contract, the Kruses agreed to

pay the monthly real estate tax payments. Default of such payments was a

ground for the award of the strict foreclosure judgment. DLCC has already

received the remedy they were entitled to with respect to the delinquent real

estate taxes. Rooker-Feldman prohibits this Court from addressing any claim

for unpaid real estate taxes. That was integral to the Adams County Action

strict foreclosure judgment.

      For these reasons the claim for unpaid real estate taxes is barred by the

Rooker-Feldman doctrine. The remaining claims, however, are not so barred.

      B. Mandatory Abstention

      Federal district courts have “original and exclusive jurisdiction of all

cases under title 11.” 28 U.S.C. § 1334(a). Federal district courts also have

“original but not exclusive jurisdiction of all civil proceedings arising under title

11 or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b).

Pursuant to 28 U.S.C. § 157(a), the District Court for the Western District of

Wisconsin has referred all bankruptcy cases to the Bankruptcy Court for the

Western District of Wisconsin. W.D. Wis. Admin. Order 161 (July 12, 1984).




                                          9
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 10 of 24



Still, 28 U.S.C. § 1334(c)(2) calls for mandatory abstention by a bankruptcy

court in appropriate circumstances. The mandatory abstention provision reads:

      Upon timely motion of a party in a proceeding based upon a State
      law claim or State law cause of action, related to a case under title
      11 but not arising under title 11 or arising in a case under title 11,
      with respect to which an action could not have been commenced in
      a court of the United States absent jurisdiction under this section,
      the district court shall abstain from hearing such proceeding if an
      action is commenced, and can be timely adjudicated, in a State
      forum of appropriate jurisdiction.

28 U.S.C. § 1334(c)(2).

      There are thus five elements of mandatory abstention: (1) a timely motion

of a party, (2) relating to a cause of action arising under state law, (3) which is

a non-core proceeding in bankruptcy court, (4) where the only basis for federal

jurisdiction is section 1334, and (5) that has also been commenced in a state

forum of appropriate jurisdiction. Holzhueter v. Groth (In re Holzhueter), 571

B.R. 812, 815 (Bankr. W.D. Wis. 2017); Bennett v. Sveinsvoll (In re Bennett),

376 B.R. 918, 921 (Bankr. W.D. Wis. 2007). See also Ortiz v. Aurora Health

Care, Inc. (In re Ortiz), 422 B.R. 161, 164 (Bankr. E.D. Wis. 2010) (“The statute

is phrased in the conjunctive; all five elements must be met in order for the

bankruptcy court to recognize mandatory abstention.”).

      DLCC insists the Kruses’ Motion was not timely filed. The parties also

disagree as to whether the adversary action is a core proceeding. But the

discussion of mandatory abstention here ends with the last element: no related

action has been commenced in a state forum of appropriate jurisdiction.

      Through multiple pleadings, the Kruses have made two arguments

relating to the last element. First, the Motion asserts that a “State Court Action
                                          10
Case 3-19-00048-cjf       Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                                   Document     Page 11 of 24



can be reopened to prosecute [DLCC’s] claims related to the property.”5 While

this may be true, bankruptcy courts must only abstain when “an action is

commenced, and can be timely adjudicated, in a State forum of appropriate

jurisdiction.” 28 U.S.C. § 1334(c)(2) (emphasis added). The Court lacks any

evidence that an action has been filed in state court to recover money for

damages to the Property and the other causes of action stemming from said

damages. Secondly, while addressing the five elements in a supplemental brief,

the Kruses argue that “the alleged claims arise out of a State Court Action.”6

The Kruses fail to show an understanding of the last and final element that a

state court action must be filed to satisfy the mandatory abstention

requirements of 28 U.S.C. § 1334(c)(2). There was a strict foreclosure action. It

is complete and closed. There is no evidence of a state court action seeking

recovery for the claims in this case. This adversary relates to alleged damages

to the Property discovered after strict foreclosure was granted.

         Title 28 does not require the Court to abstain from this adversary

proceeding.

         C. Permissive Abstention

         While the Court is not required to abstain, it can choose to do so under

permissive abstention. Section 1334(c)(1) provides that “nothing in this section

prevents a district court in the interest of justice, or in the interest of comity

with State courts or respect for State law, from abstaining from hearing a


5   ECF No. 20 at ¶ 13.

6   ECF No. 41 at 5.

                                              11
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 12 of 24



particular proceeding arising under title 11 or arising in or related to a case

under title 11.” 28 U.S.C. § 1334(c)(1).

      This provision recognizes that bankruptcy courts have exclusive and
      nondelegable control over the administration of an estate, but in
      exercising that control “may, where the interests of the estate and
      the parties will best be served . . . consent to submission to State
      courts of particular controversies involving unsettled questions of
      state . . . law and arising in the course of bankruptcy administra-
      tion.”

Holzhueter, 571 B.R. at 815 (quoting Thompson v. Magnolia Petroleum Co., 309

U.S. 478, 483 (1940)).

      Courts in this circuit consider twelve factors in deciding whether to

abstain under 28 U.S.C. § 1334(c)(1). Those factors are:

      (1)   the effect or lack thereof on the efficient administration of the
            estate;

      (2)   the extent to which state law issues predominate over
            bankruptcy issues if the court recommends abstention;

      (3)   the difficult or unsettled nature of applicable law;

      (4)   the presence of related proceedings commenced in state court
            or other non-bankruptcy proceedings;

      (5)   any jurisdictional bases, other than 28 U.S.C. § 1334;

      (6)   the degree of relatedness or remoteness of the proceeding to
            the main bankruptcy case;

      (7)   the substance rather than the form of an asserted core
            proceeding;

      (8)   the feasibility of severing state law claims from core
            bankruptcy matters to allow judgments to be entered in state
            court with enforcement left to the bankruptcy court;

      (9)   the burden of the bankruptcy court’s docket;



                                           12
Case 3-19-00048-cjf     Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27       Desc Main
                                 Document     Page 13 of 24



         (10) the likelihood that commencement of the proceeding in
              bankruptcy court involves forum shopping by one of the
              parties;

         (11) the existence of a right to a jury trial;

         (12) the presence in the proceeding of non-debtor parties.

Holzhueter, 571 B.R. at 815-16 (citing In re Chicago, M. & St. P. & Pac. R.R., 6

F.3d 1184, 1189 (7th Cir. 1993)). No one factor is dispositive. See Chicago, 6

F.3d at 1189. These factors “should be applied flexibly to the particular facts of

each case.” Holzhueter, 571 B.R. at 816.

         (1) The effect or lack thereof on the efficient administration of the
             estate if a court recommends abstention

         The Kruses and DLCC make similar arguments under the first factor.

The Kruses admit that this adversary proceeding is not hampering the Court’s

ability to efficiently administer the bankruptcy estate.7 DLCC believes the

Court’s resolution of this adversary action will lead to efficient administration

of the estate because the Court can enter appropriate orders to effect any

modification of the Kruses’ Chapter 13 Plan.8

         The Court agrees. Permissive abstention will only lead to a significant

disruption in the efficient administration of the estate. This Court has

familiarity with the Kruses’ circumstances and the terms of their five-year

Chapter 13 Plan. Turning this matter over to a state court will open the door

for significant delays in the administration of the main bankruptcy case as the


7   ECF No. 41 at 6.

8The Kruses have stated an intention to convert their case to a Chapter 7. This
adversary will not hamper administration of the case if it is converted.

                                            13
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 14 of 24



Kruses may be unable to adhere to the terms of their confirmed plan. The

recent COVID-19 health crisis and the expected interruptions for state courts

will only magnify delays. Additionally, a state court’s findings and rulings may

affect the treatment of creditors under the Kruses’ confirmed plan—creating

further issues that will need to be resolved back in this Court. If the case is

converted, the question of whether there are any dischargeable claims will

remain. Thus, a determination in this Court is more efficient.

      This Court can determine the claims asserted against the Kruses in a

manner that will provide for the least possible amount of disruptions to the

bankruptcy estate. As a result, factor (1) weighs against permissive abstention.

      (2) The extent to which state law issues predominate over bankruptcy
          issues if the court recommends abstention

      Next, factor (2) also weighs against abstention. The Amended Complaint

asserts six causes of action: (1) breach of land contract; (2) negligence; (3)

property damages; (4) conversion; (5) statutory theft under Wis. Stat.

§§ 895.446 and 943.20; and (6) criminal damage to property under Wis. Stat.

§§ 895.446 and 943.01. DLCC concedes that its claims are based primarily on

state law, but contends the claims are directly related to the Kruses’ Chapter

13 Plan and the surrender of the Property that secured DLCC’s filed Proof of

Claim. The Kruses argue that no bankruptcy issues are raised other than that

they are debtors in a Chapter 13 bankruptcy. The Kruses are, in part, correct.

      The six causes of action turn on state law issues. The claim for breach of

contract relates back to the land contract itself. It could have been included in

the strict foreclosure action if DLCC knew about the alleged damages before
                                          14
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 15 of 24



taking possession of the Property. The negligence, conversion, theft, and

criminal damage claims do not depend on the land contract. And DLCC learned

about the alleged damages after being awarded the judgment of strict

foreclosure and the conclusion of the Adams County Action. In any event,

adjudication of the asserted state law issues will allow for a more efficient

administration of the Kruses’ bankruptcy case.

      While the Amended Complaint is couched in terms of state law causes of

action, the determinations of such claims will have a direct effect on the

Kruses’ bankruptcy estate and case. And so, it does not appear the asserted

state law issues can be characterized as predominating over the bankruptcy

issues. Bankruptcy courts regularly apply state law in determining a host of

bankruptcy-related matters. For instance, bankruptcy courts often apply state

laws when resolving dischargeability disputes under section 523 of the Code.

This Court can adjudicate the state law causes of action in an expeditious and

efficient manner. The Court would be more likely to abstain if the state law

causes of action involved family-related matters, such as divorce or custody of

children. See, e.g., Bennett, 376 B.R. at 922 (citing In re Burrus, 136 U.S. 586,

593 (1980)).

      The current case is a Chapter 13 and any claims that may be decided in

the adversary might affect the Kruses’ ability to complete or amend their plan.

On the other hand, the Kruses suggest they intend to convert the case to a

Chapter 7. If the case is in fact converted, there would be a deadline

established for nondischargeability actions. Based on the Amended Complaint,


                                          15
Case 3-19-00048-cjf     Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                                 Document     Page 16 of 24



an action to determine nondischargeability might be filed by adding applicable

provisions of section 523 to the same facts and allegations asserted in the

Amended Complaint. From an efficiency perspective, permissive abstention

would only defer that possibility.

         (3) The difficulty or unsettled nature of the applicable law

         The third factor weighs against abstention. The Kruses’ concede that

DLCC’s causes of action “are not based upon difficult or unsettled law.”9 This

Court agrees and is capable of a straightforward application of the alleged

claims for breach of contract, property damage, negligence, conversion, and

statutory theft by the Kruses. Above all, no other courts have heard or ruled on

any of the asserted causes of action. This Court’s adjudication of the asserted

claims will not lead to competing judgments or findings between different

courts. The applicable state law is neither difficult to apply nor unsettled.

Thus, factor (3) weighs against abstention.

         (4) The presence of a related proceeding commenced in state court or other
             non-bankruptcy court

         Factor (4) also weighs against abstention. There are no pending state

court proceedings against the Kruses. The Adams County Action related to a

judgment of strict foreclosure is now closed. There is no pending action to

recover money for alleged damages to the Property.




9   ECF No. 41 at 6.

                                            16
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27     Desc Main
                               Document     Page 17 of 24



      (5) The jurisdictional bases, if any, other than 28 U.S.C. § 1334

      Factor (5) weighs in favor of abstention because the Court lacks

independent jurisdiction over the causes of action. There is no basis for

jurisdiction under 28 U.S.C. § 1332 because diversity of citizenship is lacking.

The Kruses are citizens of Wisconsin, and DLCC is a limited liability company

with its principal place of business in Brookfield, Wisconsin. For that reason,

section 1334 provides the only jurisdictional basis—making this factor weigh in

favor of abstention.10

      (6) The degree of relatedness or remoteness of the proceeding to the main
          bankruptcy case

      Factor (6) weighs strongly against abstention. DLCC’s claims may directly

affect the Kruses’ ability to continue with their five-year Chapter 13 Plan or

may even require the filing and confirmation of a modified plan. The treatment

of creditors under the current plan could be substantially altered by the

outcome of this adversary proceeding. DLCC’s claims stem from the surrender

of the Property pursuant to the Kruses’ confirmed plan. There is a substantial

degree of relatedness between the adversary proceeding and the main

bankruptcy case.

      (7) The substance rather than form of an asserted “core” proceeding

      Factor (7) also weighs strongly against abstention. The Kruses argue that

this adversary proceeding is a mortgage foreclosure action and is thus not a



10The analysis under factor (5) may change if the case is converted to a Chapter 7. The
reason is that there is the possibility that an adversary would be refiled asserting
nondischargeability.

                                          17
Case 3-19-00048-cjf     Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                                 Document     Page 18 of 24



core proceeding. The Court has covered the flaws of this argument. This

adversary is not a mortgage foreclosure action.

         The Kruses further argue that DLCC’s causes of action are “non-core and

remote due to the fact that they are post-petition claims that are unaffected by

[their] Amended Plan.”11 This assertion is false. There is no dispute the alleged

damages here occurred post-petition. However, it is well understood that post-

petition claims affect how much is available for distributions to other creditors

under a confirmed plan—especially unsecured creditors who are set to receive

pro rata distributions under a plan.

         With that in mind, the Court finds this adversary action to be a core

proceeding under 28 U.S.C. § 157 because its outcome may affect “the

liquidation of the assets of the estate or the adjustment of the debtor-creditor

or the equity security holder relationship,” and is not a personal injury tort or

wrongful death claim. 28 U.S.C. § 157(b)(2)(O). This adversary is also a core

proceeding under 28 U.S.C. § 157(b)(2)(A) because it concerns the

administration of the estate as the Kruses still have three more years left under

their confirmed plan.

         (8) The feasibility of severing state law claims from core bankruptcy
             matters to allow judgments to be entered in state courts with
             enforcement left to the bankruptcy court

         Factor (8) weighs against abstention. It is possible to sever DLCC’s state

law claims from the core bankruptcy matters. The material issue is whether

that would be feasible or practical. As described, it is highly probable that a


11   ECF No. 41 at 7.

                                            18
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 19 of 24



state court’s ruling on DLCC’s claims would lead to this Court having to alter

the rights of other creditors under the Kruses’ confirmed plan. But considering

the COVID-19 outbreak and the described impact it will have on state court

dockets, it would likely take years before a state court could rule on the

asserted claims.

      This Court must remain aware of the timing and efficient administration

of its own docket. No matter if the Kruses remain in a Chapter 13, or convert to

a Chapter 7, their main bankruptcy case is still part of this Court’s docket. A

timely and efficient ruling on this adversary action will translate to a quicker

conclusion of the Kruses’ bankruptcy case. Depending on the outcome, the

Court will be able to oversee any appropriate changes to the Kruses’ confirmed

plan and the treatment of their creditors.

      (9) The burden of the Court’s docket

      Factor (9) weighs against abstention for largely the same reasons

described under factor (8). Abstention would delay a timely closure of the

Kruses’ bankruptcy case—unnecessarily burdening this Court’s docket. A state

court would likely not adjudicate this action more promptly than this Court.

Additionally, this Court’s current docket allows for a timely resolution of this

adversary proceeding.

      (10) The likelihood that the commencement of the proceeding in a
          bankruptcy court involved forum shopping by one of the parties

      Factor (10) is inapplicable. Neither the Kruses nor DLCC address this

factor or suggest that it applies.



                                          19
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 20 of 24



      (11) The existence of a right to a jury trial

      Factor (11) is also inapplicable. The parties do not address this factor or

suggest that it applies.

      (12) The presence in a proceeding of non-debtor parties

      There is a non-debtor party as a named defendant. But that defendant,

Wisconsin Mutual, has explicitly consented to this Court’s exercise of

jurisdiction over this matter. Thus, factor (12) weighs against abstention.

      After carefully considering all twelve factors under the facts of this

adversary action, the Court finds that permissive abstention is not appropriate.

      D. The Motion to Dismiss

      A defense to a complaint is that the complaint “fail[s] to state a claim

upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). A complaint attacked

by a Rule 12(b)(6) motion need not include detailed factual allegations. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). But a plaintiff must provide more

than labels and conclusions. Id. “[A] formulaic recitation of the elements of a

cause of action will not do.” Id.

      To survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. The plausibility standard asks for more than a “sheer possibility”


                                          20
Case 3-19-00048-cjf        Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                                    Document     Page 21 of 24



that a debtor or defendant has acted unlawfully. Id. There are two “working

principles” the Supreme Court has set forth in analyzing motions to dismiss:

         First, the tenet that a court must accept as true all of the allegations
         contained in a complaint is inapplicable to legal conclusions.
         Threadbare recitals of the elements of a cause of action, supported
         by mere conclusory statements, do not suffice. . . . Second, only a
         complaint that states a plausible claim for relief survives a motion
         to dismiss. Determining whether a complaint states a plausible
         claim for relief will . . . be a context-specific task that requires the
         reviewing court to draw on its judicial experience and common
         sense. But where the well-pleaded facts do not permit the court to
         infer more than the mere possibility of misconduct, the complaint
         has alleged—but it has not “show[n]”—“that the pleader is entitled
         to relief.”

Id. at 678-79 (citations omitted).

         The Kruses move to dismiss this adversary action under FED. R. BANKR.

P. 7012(b)(6), adopting FED. R. CIV. P. 12(b)(6). They contend that even if the

Court accepts all the allegations in the Amended Complaint as true, the Court

cannot grant the relief sought since DLCC obtained a strict foreclosure

judgment in the Adams County Action. The Kruses argue under Kallenbach v.

Lake Publ’ns, Inc., 30 Wis. 2d 647, 142 N.W.2d 212, 216 (1966), that by

electing the remedy of strict foreclosure, DLCC waived any right to collect the

amount of the debt arising under the land contract.12 Simply put, a land

vendor “cannot demand the return of the land and also ask for the total

purchase price.” Id. As described, this adversary action is not a request to

recover the purchase price and the land. Instead, it seeks a determination of




12   ECF No. 20 at ¶ 19.

                                               21
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 22 of 24



damages to the Property and asserts state law claims that flow from the alleged

damages.

      In a strict foreclosure action under Wisconsin law, “the land contract

vendor forgoes his or her right to collect the amount remaining on the debt and

instead recovers the property.” Republic Bank v. Lichosyt, 2007 WI App 150,

¶19, 303 Wis. 2d 474, 736 N.W.2d 153 (quoting Steiner v. Wisconsin Am. Mut.

Ins. Co., 2005 WI 72, ¶ 26, 281 Wis. 2d 395, 697 N.W.2d 452). While a vendor

cannot demand the return of the land and the full purchase price, a vendor is

not precluded from bringing other claims stemming from the parties’

relationship under a land contract. See, e.g., Disrud v. Arnold, 167 Wis. 2d 177,

182, 482 N.W.2d 114 (Wis. Ct. App. 1992) (finding that a foreclosure judgment

does not forfeit the plaintiff’s insurance claim; plaintiff was not suing for the

balance on the land contract).

      DLCC argues that a contrary holding would mean that land contract

vendors have no recourse against purchasers who default and damage the

property after the vendor reclaims possession through a strict foreclosure. The

Court agrees. It would be inequitable to prohibit DLCC to recover money for

alleged damages to the Property simply because it obtained a judgment of strict

foreclosure in the Adams County Action. Surrendering a property because of a

strict foreclosure judgment does not give the surrendering party free rein to

commit unlawful acts against the property or the land vendor.

      When considering a motion to dismiss under Rule 7012(b)(6), the Court

presumes that all well-pleaded allegations are true, views all reasonable doubts


                                          22
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 23 of 24



and inferences in the pleader’s favor, and views the pleading in the light most

favorable to the non-moving party. See Fitzgerald v. Barnstable Sch. Comm.,

555 U.S. 246, 249 (2009). Viewing all doubts and inference in favor of DLCC,

the Amended Complaint states facially plausible claims for damages, as well as

the other causes of action that stem from the alleged damages. But for the

reasons described under the Rooker-Feldman analysis, DLCC’s Amended

Complaint does not state a facially plausible claim for delinquent real estate

taxes. Thus, DLCC’s claim for the unpaid real estate taxes is dismissed.

      The Court makes no other findings about the merits of DLCC’s adversary

action against the Kruses. This decision is merely a finding that: (1) the Court

does not lack subject matter jurisdiction over DLCC’s damage, negligence,

conversion, and statutory theft claims; (2) the Court lacks subject matter

jurisdiction over DLCC’s delinquent real estate tax claim; (3) mandatory

abstention is not required; (4) permissive abstention is not appropriate; (5)

DLCC’s Amended Complaint states claims sufficient to defeat a motion to

dismiss with respect to the alleged Property damage, negligence, conversion,

and statutory theft claims; and (6) DLCC’s claim for the delinquent real estate

taxes is dismissed under Rule 7012(b)(6).

      The Court will issue a separate decision on Wisconsin Mutual’s Motion

for Judgment on the pleadings. The motion was filed on November 8, 2019.

DLCC opposed the motion and filed its response on December 16, 2019.

Wisconsin Mutual filed its reply six days later. On January 7, 2020, this Court

held a preliminary hearing on Wisconsin Mutual’s motion and set a 30-day


                                          23
Case 3-19-00048-cjf   Doc 51    Filed 04/24/20 Entered 04/24/20 12:08:27   Desc Main
                               Document     Page 24 of 24



deadline for the parties to submit supplemental briefs. The parties did not file

any supplemental briefs by the established deadline. The Court will review the

filed pleadings and render its decision in a timely manner.

                                     CONCLUSION

      For these reasons, the Motion to Abstain and Remand or, in the

Alternative, to Dismiss the Adversary Proceeding is denied in part and granted

in part with respect to DLCC’s real estate tax claim.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: April 24, 2020

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          24
